Case 8:15-cv-00011-TPB-CPT Document 153 Filed 02/11/20 Page 1 of 8 PageID 1720

     Defendant Pro Se’s Statement to the Court- Case 8:15-cv-00011 – Re: Violation
     of Injunction

1                        IN THE UNITED STATES DISTRIC COURT
2                              MIDDLE DISTRICT OF FLORIDA
3                                      TAMPA DIVISION
4
5          SMITH’s Statement to the Court – Re: Case number: 8:15-cv-11-T-60CPT,
6                                   formerly: 8:15-cv-00011
7
8    OXEBRIDGE QUALITY RESOURCES
9    INTERNATIONAL, LLC, and
10   CHRISTOPHER PARIS, individually.
11
12   Plaintiffs,
13
14   Vs.
15
16   MARC TIMOTHY SMITH, individually,
17   and d/b/a/ CAYMAN BUSINESS SYSTEMS (Defunct since ~2001)
18
19   Defendants.
20
21   Presiding Judge: Thomas P. Barber
22   Court: Florida Middle District Court
23   Office: Tampa Office
24   County: Hillsborough
25   Case Number: 8:15-cv-11-T-60CPT, formerly: 8:15-cv-00011
26
27

28

29



                            Defendant Pro Se: Marc Timothy Smith
                            Page 1 of 8 - Printed February 11, 2020
Case 8:15-cv-00011-TPB-CPT Document 153 Filed 02/11/20 Page 2 of 8 PageID 1721

     Defendant Pro Se’s Statement to the Court- Case 8:15-cv-00011 – Re: Violation
     of Injunction

30                         STATEMENT TO THE COURT

31                                         FACTS

32

33   On 16 March of 2016 there was a hearing in Tampa before the Honorable Judge
34   Thomas B. McCoun on the complaint by Paris of violation(s) of the Stipulation on
35   Injunction by Smith. Mr. Wohlsifer was not present. Paris was represented by Ms.
36   Leighanne Boone.
37
38   On 24 March 2016, Ms. Boone filed an “Emergency” motion to seal the transcript:
39   Docket Document 84 in which she falsely claimed Smith was continuing to post
40   online about Plaintiff (Exhibit P herewith). Evidence of such was not presented.
41   Ms. Boone had already shown she was not adverse to lying to the court: Exhibit
42   A herewith.
43
44   The motion was denied: Docket entry 85.
45
46   On 25 March 2016, Ms. Boone filed an “Amended Emergency” motion to seal the
47   transcript: Docket Document 86 which was denied in Docket entry 89.
48
49   A transcript was released soon thereafter on March 26, 2016: Docket Document
50   87.
51
52   On 28 March 2016, Mr. Wohlsifer filed Docket Document 90 – A “notice of intent
53   to redact hearing transcript” which was soon after withdrawn: Docket Document
54   98.
55
56   The Honorable Judge Thomas B. McCoun filed his report on 28 July 2016:
57   Docket Document 99.



                          Defendant Pro Se: Marc Timothy Smith
                          Page 2 of 8 - Printed February 11, 2020
Case 8:15-cv-00011-TPB-CPT Document 153 Filed 02/11/20 Page 3 of 8 PageID 1722

     Defendant Pro Se’s Statement to the Court- Case 8:15-cv-00011 – Re: Violation
     of Injunction

58
59   The Honorable Judge Elizabeth A. Kovachevich agreed with the report on 14
60   September 2016: Docket entry 109, and on 18 January 2017 entered her final
61   order in regard to the complaint and ordered Smith to pay Paris $1,000 and
62   reduced attorney fees of about $4,750 of the about $13,000 submitted by Mr.
63   Wohlsifer.
64
65   On 19 June 2017 Smith advised the Court that Paris was, himself violating the
66   injunction: Docket document 122 and on 22 June 2017 Docket Document 123
67   (and as evidence each documents attachments. Docket document 122 was not
68   acted on by the Court because it did not comply with Local Rule 3.01(g). Smith
69   did not pursue it because Mr. Wohlsifer was abandoning Paris and Smith felt
70   that, as a minimum, the Court was now aware it was occurring – That Paris was
71   continuously violating the injunction.
72
73   Also see Exhibits B, D, E, M, N and O herewith. Paris has continued to violate
74   the injunction through at least June/July of 2019stopping, as far as Smith can tell,
75   only when a mediation agreement with Mr. Levinson was reached in case
76   M.D.Fla. 8:19-cv-00423-WFJ-SPF filed on 19 February 2019. Smith was a
77   defendant in this case until Smith submitted a Notice of Pendency of Other
78   Actions to that court, Exhibit Q herewith, after which his attorney in that case,
79   also Mr. Shrayer, dropped Smith from the complaint (M.D.Fla. 8:19-cv-00423-
80   WFJ-SPF Docket Document 36). Within M.D.Fla. 8:19-cv-00423-WFJ-SPF, Mr.
81   Shrayer took the filing from this 2015 case, chopped it up into pieces and filed
82   the pieces verbatim in a larger filing of 334 paragraphs spread over 64 pages
83   along with 371 pages of exhibits.
84
85   Note that Mr. Lorenzo attempted to reopen this closed (with prejudice) case
86   (8:15-cv-00011) on 24 January 2018: Docket Document 137. This was denied by




                          Defendant Pro Se: Marc Timothy Smith
                          Page 3 of 8 - Printed February 11, 2020
 Case 8:15-cv-00011-TPB-CPT Document 153 Filed 02/11/20 Page 4 of 8 PageID 1723

      Defendant Pro Se’s Statement to the Court- Case 8:15-cv-00011 – Re: Violation
      of Injunction

 87   the Honorable Magistrate Judge Christopher P. Tuite: Docket entry 145 on 5
 88   April 2018.
 89
 90   On 7 July 2017 Mr. Wohlsifer withdrew as Paris’ attorney: Docket Document 125,
 91   which was granted by the court.
 92
 93   On 7 July 2017 Mr. Jose Lorenzo - Notice of Appearance(?): Docket entry 124.
 94
 95   On 7 August 2017 Mr. Jose Lorenzo officially files his Notice of Appearance:
 96   Docket Document 127.
 97
 98   On 7 February 2018 this case is reassigned to the Honorable Magistrate Judge
 99   Christopher P. Tuite.
100
101   Not having notified the Court that he was appearing in this case, on 20
102   December 2019 Mr. Shrayer filed Docket Document 146, a 19 page document
103   with 27 Exhibits. Smith believes Mr. Shrayer has violated Supreme Court Rule 9
104   (Appearance of Counsel), 2, by failing to file a notice of appearance as counsel
105   of record. In addition whether Mr. Lorenzo is still apparently involved as the
106   attorney of record for Paris in this case.
107
108   On 22 January 2020 this case is reassigned to the Honorable Magistrate Judge
109   Thomas P. Barber, and on 6 February 2020 his Honor granted Smith’s request
110   for a telephone hearing, for which Smith thanks his Honor.
111

112                                  GENERAL COMMENTS

113
114   As of the date of this filing, Mr. Jose Lorenzo still appears to be the attorney of
115   record in this case. Smith has seen no Notice of Appearance from Mr. Shrayer.



                              Defendant Pro Se: Marc Timothy Smith
                              Page 4 of 8 - Printed February 11, 2020
 Case 8:15-cv-00011-TPB-CPT Document 153 Filed 02/11/20 Page 5 of 8 PageID 1724

      Defendant Pro Se’s Statement to the Court- Case 8:15-cv-00011 – Re: Violation
      of Injunction

116
117   Smith believes this complaint by Mr. Shrayer is not based upon actual evidence
118   (Smith refutes Paris’ claim that Smith had or has anything to do with the
119   “oxebridgequalitylawsuits” website) and is an attempt to cause Smith severe
120   emotional distress, and is an attempt to derive excessive, exorbitant attorney
121   fees from Smith in a coordinated effort with Paris. Smith also believes that Mr.
122   Shrayer attempted to subvert the justice system by attempting to re-file this
123   closed with prejudice 2015 complaint using M.D.Fla. 8:19-cv-00423-WFJ-SPF,
124   which, to a large degree, is “judge shopping”. If Mr. Shrayer was unaware of this
125   case (8:15-cv-00011), Mr. Shrayer failed at basic “Due Diligence” prior to taking
126   Paris’ case, and that Paris either lied to him, or Paris himself tried to dupe Mr.
127   Shrayer. At the very least, Mr. Shrayer is guilty of violating the Florida Barr’s
128   Rules of Professional Conduct.
129
130   In addition, Smith believes Mr. Shrayer’s stated fees for filing this are excessive
131   considering the simplicity and lack of actual research done (most was obviously
132   done by Paris),
133
134   SMITH has no intention to “make a mockery of this court”. SMITH only asks that
135   the Court consider the fact that two Magistrate Judges have already opined that
136   the filing were “inappropriate for federal court”, both of which were in regard to
137   attorneys who are licensed to file in Federal Court. Any “mockery” has been by
138   the plaintiff’s attorney(s) by submission of lame motions (etc.) to the court.
139
140   Now PARIS has a third attorney, who has copied and pasted charges from a
141   2015 lawsuit, already closed WITH PREDJUICE (8:15-cv-00011), in an attempt
142   to include and link SMITH in a “new” lawsuit – A Mockery of the Court. SMITH
143   contends that “CLOSED WITH PREJUDICE” has a meaning. SMITH contends
144   that “CLOSED WITH PREJUDICE” means that the plaintiff can not copy and




                            Defendant Pro Se: Marc Timothy Smith
                            Page 5 of 8 - Printed February 11, 2020
 Case 8:15-cv-00011-TPB-CPT Document 153 Filed 02/11/20 Page 6 of 8 PageID 1725

      Defendant Pro Se’s Statement to the Court- Case 8:15-cv-00011 – Re: Violation
      of Injunction

145   paste charges from a settled lawsuit to bring the same charges in a “new”
146   lawsuit.
147




148
149




                          Defendant Pro Se: Marc Timothy Smith
                          Page 6 of 8 - Printed February 11, 2020
 Case 8:15-cv-00011-TPB-CPT Document 153 Filed 02/11/20 Page 7 of 8 PageID 1726

      Defendant Pro Se’s Statement to the Court- Case 8:15-cv-00011 – Re: Violation
      of Injunction




150
151
152   Smith also believes that the fact that Paris, starting “cleaning up” his website and
153   deleting over 1,600 “tweets” some time around June 2019 and today, does not
154   absolve him of having posted the material/posts to begin with.
155
156   Smith requests that the Court not proceed beyond this point until the issues
157   Smith has detailed herein are resolved, including sanctioning of Mr. Shayer as
158   appropriate, is complete.
159
160
161
162



                           Defendant Pro Se: Marc Timothy Smith
                           Page 7 of 8 - Printed February 11, 2020
 Case 8:15-cv-00011-TPB-CPT Document 153 Filed 02/11/20 Page 8 of 8 PageID 1727

      Defendant Pro Se’s Statement to the Court- Case 8:15-cv-00011 – Re: Violation
      of Injunction

163

164                                  EVIDENCE LIST




165
166
167                                    I declare under penalty of perjury that the
168                                    forgoing is true and correct.
169                                    Dated and respectfully submitted to all parties
170                                    using the CM/ECF system this 11 day of
171                                    February 2020.
172
173                                    /s/Marc Timothy Smith (Defendant pro se)


                         Defendant Pro Se: Marc Timothy Smith
                         Page 8 of 8 - Printed February 11, 2020
